Title: From George Washington to Charles Dick, 28 November 1755
From: Washington, George
To: Dick, Charles



To Mr Dick
[Mount Vernon, 28 November 1755]

If those necessaries which Major Lewis ordered for the use of Captain Hogg’s Company at Fort Dinwiddie, are not already gone, they must be sent off immediately, as he is a great sufferer for want of them; and which quantity of Salt must be made up twenty-five bushels.
I should also be glad if you would order up to Winchester about 400 weight of Steel, and a Hogshead, number 2, which contains Shirts; also a Bale no.  containing Blankets, and your Hose. I am &c.

G:W.
Mount-Vernon November 28th 1755.    

